Case 2:20-cv-02617-SK Document 22 Filed 10/09/20 Page 1 of 1 Page ID #:933




 1
 2                                                               JS-6
 3
 4
 5
                         UNITED STATES DISTRICT COURT
 6                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 7
 8
 9   MARIA T RAMIREZ,                       ) Case No.: 2:20-cv-02617-SK
                                            )
10                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
11                                          )
           vs.                              )
12                                          )
     ANDREW SAUL,                           )
13                                          )
     Commissioner of Social Security,       )
14                                          )
                  Defendant.                )
15                                          )
                                            )
16
17
           The above captioned matter is dismissed with prejudice, each party to bear
18
     its own fees, costs, and expenses.
19
           IT IS SO ORDERED.
20
     DATE: October 9, 2020
21                             ___________________________________
                               THE HONORABLE STEVE KIM
22                             UNITED STATES MAGISTRATE JUDGE
23
24
25
26

                                            -1-
